Citation Nr: 1425622	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain with thoracolumbar disc disease (a low back disability).


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1983 to November 1985 and from April 1989 to June 1991 (and had some Reserve service).  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Wilmington, Delaware Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent rating for lumbosacral strain.  In November 2012 a Travel Board hearing was held before the undersigned; a transcript is associated with the record.  In March 2013, this case was remanded to the RO for development.  A September 2013 rating decision granted service connection (and a separate compensable rating) for radiculopathy of each lower extremity as secondary to the service-connected lumbosacral strain; the Veteran has not expressed disagreement  with that determination.  In November 2013 this matter was again remanded for additional development.  The case is now in the jurisdiction of the Philadelphia, Pennsylvania RO.  


FINDING OF FACT

At no time during the appeal period is the Veteran's service-connected low back disability shown to have been manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less or by ankylosis of the thoracolumbar spine; incapacitating episodes of intervertebral disc syndrome and/or separately ratable neurological manifestations (other than radiculopathy of both lower extremities) are not shown.


CONCLUSION OF LAW

A rating in excess of 20 percent is not warranted for the Veteran's low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.21, 4.71a, Diagnostic Codes (Codes) 5237-5243 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

In a claim for increase, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  September 2007 and May 2012 letters explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and provided him effective date criteria.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in October 2007, June 2012, and August 2013, and obtained a supplementary medical opinion in January 2014.  Taken together, the examinations are adequate for rating purposes as the examiners expressed familiarity with the history of the disability, and conducted thorough examinations of the Veteran, noting all findings necessary for proper adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes). 

At the Travel Board hearing in November 2012, the undersigned identified the issue on appeal and discussed the Veteran's contentions as to the severity of his disability.  The undersigned also sought to identify any pertinent evidence not currently associated with the record that might substantiate his claim.  The Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings may be assigned for distinct periods where the severity of the disability varied, if warranted by factual data.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.           38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has reviewed all of the evidence in the record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's claim for an increased rating was received in September 2007, at which time he reported an increase in severity of his low back disability, noting he is unable to stand and work.   

VA treatment records from 2007 to the present reflect ongoing complaints of low back pain.  [However, in a November 2007 record, the Veteran denied low back pain.]  March and July 2009 X-rays and June 2012 X-rays revealed severe degenerative disc disease at the L5-S1 level.

On October 2007 VA spine examination, the examiner noted the Veteran's history, including complaints of chronic lower back pain, tightness, stiffness, achiness, and pain radiating down the left lower extremity.  The examiner also noted that the Veteran did not use a brace, cane, or crutch, and could walk one-half block at a stretch; he also had not been bedridden in the last twelve months due to the low back disability.  Further, the Veteran reported that he used to work in a manual labor job, but is unable to do so any longer because of his back condition.  

Range of motion studies revealed forward flexion to 40 degrees; extension to 10 degrees; lateral rotation to 15 degrees bilaterally; and lateral flexion to 15 degrees bilaterally.  Range of motion was not additionally limited by repetitive testing.   The examiner noted that pain started at the end of range of motion.  A neurological examination was normal.  The examiner's diagnostic impression was chronic lower back sprain/strain.  The examiner again noted that the Veteran had not been bedridden in the last 12 months.

In his January 2008 notice of disagreement, the Veteran stated that the rating decision did not mention his being bedridden and stated that he often has to stay in bed 1-2 days until the back spasms calm down.  He also stated that his back disability affects his employment opportunities.

A February 2009 lay statement from the Veteran's wife indicated that he is in increased pain and discomfort due to his back, and that he can no longer help around the house.  She further stated that if he moves or bends a certain way, his back becomes twisted and he will be in bed for at least three days.  A February 2009 lay statement from the Veteran's former supervisor reported that the Veteran went from 100% performance at work to 45%, and was no longer able to handle many tasks at one time.  That same month, the Veteran reported he could not walk, sit or lie down for long periods; for the past 6 years could not pick up his daughter for fear his back will go out; and would be in bed at least 3 days when his back pain was severe.  He further stated that he is unable to work because he cannot lift the standard 75 pounds.  He stated that he uses a heating pad on a daily basis and takes non-narcotic pain medication.

On June 2012 VA back examination, the examiner noted the Veteran's medical history and reviewed his symptoms, including that he reported he cannot sit or stand for more than 30 minutes or walk for more than a block without pain.  The Veteran also stated that he has intermittent back pain that comes and goes in the course of a day and worsens on prolonged (more than two blocks) walking.

On physical examination, range of motion studies of the lumbar spine revealed forward flexion to 50 degrees with objective evidence of painful motion at 50 degrees; extension to 25 degrees with objective evidence of painful motion at 25 degrees; right and left lateral flexion to 30 degrees with objective evidence of painful motion at 30 degrees; and right and left lateral rotation to 30 degrees with objective evidence of painful motion at 30 degrees.  Range of motion was not additionally limited by pain, weakness or fatigability with repetitive testing.  There was no redness, swelling, or deformity in the lumbar spines; nor were there any scars.  There was also no complaint of pain or tenderness on palpation of the joints or soft tissues of the thoracolumbar spine.  Muscle strength was normal, there was no evidence of muscle atrophy, and muscle tone was adequate.  The diagnoses was chronic lumbosacral strain with degenerative disc disease at L5/S1.  

On neurologic examination (also conducted at that time) there was no loss of sensation in the lower extremities.  Straight leg raising was to 50 degrees with complaint of pain in the lumbar spine radiating below the knee. There was no evidence of radiculopathy, intermittent pain, or numbness in the lower extremities.  The Veteran denied bowel or bladder problems.  The examiner also noted that there was no evidence of intervertebral disc disease per an X-ray and stated that the Veteran had no incapacitating episodes that required bed rest or hospitalization due to his lumbar spine condition.

At the November 2012 Travel Board hearing, the Veteran testified that his back disability affects his work as a case manager because it requires him to stand a lot.  He also stated that he can no longer bowl or play basketball, and has to walk with a cane, often stopping to rest.  He further testified that he experiences a continuous tingling and numbness sensation.  He submitted a written statement, again explaining that his back disability limits his activities.

On August 2013 VA back examination, the Veteran reported persistent, worsening back pain, treated with gabapentin, analgesic, and rest.  The examiner noted diagnoses of lumbosacral strain and degenerative disc disease.  The Veteran reported that flare-ups impact the function of his back.  Range of motion studies showed forward flexion to 50 degrees with evidence of painful motion at 45 degrees; extension to 15 degrees with evidence of pain at 15 degrees; right lateral flexion to 20 degrees with evidence of pain at 20 degrees; left lateral flexion to 15 degrees with evidence of pain at 15 degrees; and right and left lateral rotation to 20 degrees with evidence of pain at 20 degrees.  There was no additional limitation in range of motion following repetitive-use testing.  Additionally, the examiner noted no functional loss of the thoracolumbar spine.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm.  Muscle strength was full in all tested areas and a reflex examination was normal.  A sensory examination was normal and straight leg raising was negative bilaterally.  The examiner noted mild intermittent pain in the bilateral lower extremities and indicated that the sciatic nerve was mildly affected bilaterally.  There were no neurologic abnormalities found and no evidence of any incapacitating episodes over the past 12 months due to intervertebral disc syndrome.  

In January 2014, a supplementary medical opinion was provided indicating that the thoracolumbar disc disease "is part and parcel of/due to/evolved from the Veteran's service-connected lumbosacral strain."  The examiner explained that the Veteran's low back condition was persistent after discharge from military service and there was no separate etiology for thoracolumbar disc disease in the Veteran's claims file.

The Veteran's service-connected lumbar spine disability has been variously diagnosed as low back strain, Degenerative Disc Disease, Degenerative Joint Disease, and lumbar spondylosis.  Consequently, the disability may be rated under Codes 5237 (for lumbosacral strain), 5242 (for degenerative arthritis), or 5243 (for intervertebral disc syndrome (IDS)).  Codes 5237 and 5242 provide for rating based on the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Code 5243 provides for rating under the General Formula or based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.

Under the General Formula, with or without symptoms such as pain, stiffness, aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or where there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

There are several notes following the General Formula criteria, which provide:  (1) Associated objective neurological abnormalities are to be rated separately under an appropriate diagnostic code; (2) For purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of the thoracolumbar spine is to 240 degrees; (3) In exceptional cases, an examiner may state that, because of age, body habitus, neurological disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  38 C.F.R. § 4.71a.

Under the criteria for rating disc disease based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes if such episodes had a total duration of at least four weeks but less than six weeks, during the past 12 months.  A 60 percent (maximum) rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Note (1) following Code 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Code 5243.

On close review of the record, the Board found no distinct period of time during the appeal period when symptoms of the Veteran's lumbar spine disability were of, or approximated, such nature and severity as to warrant a rating in excess of 20 percent.  Thoracolumbar forward flexion has been measured between 40 and 50 degrees, which suggests a disability picture squarely within what is reflected by a 20 percent rating under the General Formula.  There is also no evidence that the spine is ankylosed.

Additional factors that could provide a basis for an increase have also been considered; however, it is not shown that the Veteran has any functional loss beyond that being currently compensated.  38 C.F.R. §§ 4.10, 4.40, 4.45; DeLuca, 8 Vet. App. at 205.  In this regard, there has been no evidence of muscle spasm, weakness, or guarding, and on VA examinations, the Veteran had full muscle strength and there was no evidence of pain to palpation.  Significantly, the October 2007, June 2012, and August 2013 VA examiners all noted no additional limitation of motion with repetitive use testing.  The Board acknowledges the Veteran's reports of flare-ups, however, there is no evidence that such were objectively confirmed on examination.  Notably, the August 2013 examiner indicated there was no functional loss of the thoracolumbar spine.  And, although pain has been reported, such symptom is specifically contemplated by the schedular criteria for a 20 percent rating.

The Board also considered whether rating the Veteran's disability as intervertebral disc syndrome based on incapacitating episodes would afford him a higher rating.  Although he has alleged flare-ups and being on bed rest due to his back for 1-2 days, the evidence suggests otherwise.  The VA examination reports consistently note no evidence of incapacitating episodes (bed rest prescribed by a physician).  The Board finds the findings by medical providers on VA examinations (made over a span over several years) to be more probative in this matter than the Veteran's subjective reports.  [Notably, even if he had some bedrest prescribed by a physician, the next higher (40 percent) rating requires that incapacitating episodes have a total duration of at least 4 weeks in the past year.]  Such an extensive period of incapacitation is not even alleged. 

As was noted above, the Veteran has not disagreed with the separate 10 percent ratings assigned for neurological impairment of both lower extremities (and those ratings are not now before the Board).   October 2007, June 2012, and August 2013 VA examiners all found no further separately ratable neurologic manifestations.  

As the criteria for the 20 percent rating currently assigned encompasses the greatest degree of severity of lumbar spine disability shown at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  

The Board has also considered whether referral for extraschedular consideration is indicated.  There is no objective evidence, or even allegation, suggesting that the schedular criteria are inadequate to rate the Veteran's low back disability or that the disability picture presented is exceptional.  Significantly, the October 2007, June 2012, and August 2013 VA examiners all noted no additional limitation in range of motion on repetitive use testing and the August 2013 examiner noted there was no functional loss/impairment due to the Veteran's thoracolumbar spine disability.  The symptoms and associated restrictions of function shown are fully encompassed by the schedular criteria.  Consequently, referral for extraschedular consideration is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, as the Veteran is employed (as a case manager; see hearing transcript at 11), the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.


ORDER

A  rating in excess of 20 percent for a low back disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


